                                                      06-12397MOD




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 In re:     David Roldan                                            ) Case Number: 17-15876
            Kathleen Ann Roldan                                     ) Chapter 13 Proceedings
            Debtor(s)                                               ) Judge Arthur I. Harris

            TRUSTEE'S MOTION TO MODIFY DEBTORS’ CONFIRMED PLAN

        Now comes LAUREN A. HELBLING, the duly appointed, qualified, and standing Chapter 13
Trustee (“Trustee”) herein, and hereby moves this Honorable Court to modify the Debtors’ confirmed
Chapter 13 Plan (“plan”) pursuant to Section 1329 of the Bankruptcy Code. In support of this motion, the
Trustee makes the following representations to the Court:

1. The Debtors filed a petition under Chapter 13 of Title 11, U.S.C. on October 4, 2017. The Debtors’
plan was confirmed on February 7, 2018. The current plan payment is $706.73 per month, with the
unsecured creditors receiving $27,500 or a 20% dividend, whichever is greater. Unsecured creditors filed
allowed claims totaling $105,658.78. According to the Trustee’s calculations, the plan is currently
running 59 months in length.

2. At the time the within case was filed, the Debtors listed net income from rental property and from
operating a business, profession or farm on Schedule I as approximately $600.00 per month or $7,200.00
per year. A review of the Debtors’ 2018 tax return shows that the annual profit from Speedy Courier
Service was $33,894.00. As a result, the Debtors’ income is substantially higher than when this case was
filed. After taking into consideration additional taxes, expenses and cost of living increases, it appears the
Debtors can now afford to increase their plan payment by $1,500.00 per month. When this amount is
added to the current plan payment, the new adjusted plan payment would be $2,206.73 per month.

3. The Debtors are “above-median income” debtors and the applicable commitment period is 60 months.
Once the plan payment is increased as requested, the plan would run less than 60 months, which is
contrary to the requirement listed in Article 1 of the plan.

4. Section 1329(a)(1) of the Bankruptcy Code provides that the plan may be modified at any time after
confirmation (but before completion of payments under the plan) in order to increase the amount to be paid to
unsecured creditors. Section 1325(a) of the Code requires that such a modification be offered in “good faith”.
Based on the information provided herein, it would be appropriate to modify the Debtors’ plan to increase the
plan payment to $2,206.73 per month and to increase the payment to unsecured creditors to $73,961.18 or
70%, whichever is greater.




17-15876-aih        Doc 38      FILED 01/28/20              ENTERED 01/28/20 08:33:08          Page 1 of 3
      WHEREFORE your Trustee, being a proper party in interest, hereby moves this
Honorable Court to enter an order modifying the Debtors’ plan in accordance with the
recommendations listed in this motion and for the reasons cited.

                                                   /S/ Lauren A. Helbling
                                                   LAUREN A. HELBLING (#0038934)
                                                   Chapter 13 Trustee
                                                   200 Public Square, Suite 3860
                                                   Cleveland OH 44114-2321
                                                   Phone (216) 621-4268        Fax (216) 621-4806
                                                   Ch13trustee@ch13cleve.com



                                   CERTIFICATE OF SERVICE

       I certify that on January 28, 2020 a true and correct copy of the Trustee’s Motion to Modify
Debtors’ Confirmed Plan was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

        R. J. Budway, on behalf of David and Kathleen Ann Roldan, Debtors, at attyrjb1@hotmail.com

And by regular U.S. mail, postage prepaid, on:

        David and Kathleen Roldan, Debtors, 413 Berry Ridge Drive, Amherst, OH 44001

        See attached list.


                                                  /S/ Lauren A. Helbling
                                                  LAUREN A. HELBLING (#0038934)
                                                  Chapter 13 Trustee
                                                  200 Public Square, Suite 3860
                                                  Cleveland OH 44114-2321
                                                  Phone (216) 621-4268        Fax (216) 621-4806
                                                  ch13trustee@ch13cleve.com




17-15876-aih        Doc 38     FILED 01/28/20         ENTERED 01/28/20 08:33:08               Page 2 of 3
                                           COMMSTAR CREDIT UNION               FORD MOTOR CREDIT COMPANY LLC
                                           832 CLEVELAND ST                    DEPT 55953
                                           ELYRIA, OH 44035                    P O BOX 55000
                                                                               DETROIT, MI 48255-0953



NATIONSTAR MORTGAGE LLC                    PORTFOLIO RECOVERY ASSOCIATES LLC   DISCOVER BANK
ATTN BANKRUPTCY DEPT                       P O BOX 12914                       DISCOVER PRODUCTS INC
P O BOX 619094                             NORFOLK, VA 23541                   P O BOX 3025
DALLAS, TX 75261-9741                                                          NEW ALBANY, OH 43054-3025



EMERY FEDERAL CREDIT UNION                 FIRST NATIONAL BANK OF OMAHA        CAPITAL ONE NA
7890 E KEMPER ROAD                         1620 DODGE ST                       c/o BECKETT & LEE LLP
CINCINNATI, OH 45249                       STOP CODE 3105                      P O BOX 3001
                                           OMAHA, NE 68197                     MALVERN, PA 19355-0701



LORMET COMMUNITY FEDERAL CR UNION          QUANTUM3 GROUP LLC                  DEPARTMENT STORES NATIONAL BANK
2051 COOPER FOSTER PARK                    P O BOX 788                         c/o QUANTUM3 GROUP LLC
AMHERST, OH 44001-1864                     KIRKLAND, WA 98083-0788             P O BOX 657
                                                                               KIRKLAND, WA 98083



MIDLAND FUNDING LLC                        TD BANK USA NA                      SYNCHRONY BANK
c/o MIDLAND CREDIT MGMT INC                c/o WEINSTEIN & RILEY PS            c/o PRA RECEIVABLES MANAGEMENT LLC
P O BOX 2011                               P O BOX 3978                        P O BOX 41021
WARREN, MI 48090                           SEATTLE, WA 98124-3978              NORFOLK, VA 23541



STEPHEN R FRANKS                           PORTFOLIO RECOVERY ASSOCIATES       FORD MOTOR CREDIT COMPANY LLC
MANLEY DEAS KOCHALSKI LLC                  P O BOX 41067                       P O BOX 62180
P O BOX 165028                             NORFOLK, VA 23541-1067              COLORADO SPRINGS, CO 80962
COLUMBUS, OH 43216-5028



WELTMAN WEINBERG & REIS CO LPA             CAVALRY SPV I LLC                   CAVALRY SPV I LLC
323 W LAKESIDE AVE #200                    P O BOX 27288                       500 SUMMIT LAKE DR #400
CLEVELAND, OH 44113-1099                   TEMPE, AZ 85282                     VALHALLA, NY 10595




NATIONSTAR MTG LLC DBA MR COOPER           MIDLAND FUNDING                     TD BANK USA NA
ATTN: BANKRUPTCY DEPT                      P O BOX 2011                        c/o WEINSTEIN & RILEY PS
P O BOX 619096                             WARREN, MI 48090                    2001 WESTERN AVE #400
DALLAS, TX 75261-9741                                                          SEATTLE, WA 98121




        17-15876-aih          Doc 38   FILED 01/28/20       ENTERED 01/28/20 08:33:08    Page 3 of 3
